[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Appeal dismissed upon the ground that the case is not one "where the only question involved on the appeal is the validity of a statutory provision of the State or of the United States under the constitution of the State or the United States." (Constitution of New York, Art. VI, § 7, subd. 3.)
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. *Page 816